        Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 1 of 28




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

UNITED STATES OF AMERICA, ex rel.
HENRY B. HELLER,

     Plaintiffs,
                                            Civil Action File No.:
v.

GUARDIAN PHARMACY, LLC, and                 1:18-cv-03728-SDG
GUARDIAN PHARMACY OF
ATLANTA, LLC,

     Defendants.



        DEFENDANT GUARDIAN PHARMACY OF ATLANTA, LLC’S
           REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

       Relator claims that Guardian Pharmacy of Atlanta, LLC (“Guardian

Atlanta”)—a long-term care pharmacy (“LTCP”)—violated the federal Anti-

Kickback Statute (“AKS”) and, by extension, the False Claims Act (“FCA”), by

furnishing “kickbacks” in exchange for being designated as a “preferred

pharmacy” by assisted living communities (“ALCs”) and personal care homes

(“PCHs”) (collectively, “Communities”). The alleged “kickbacks” fall into three

buckets: (1) installation of computers and software for electronic medication

administration records (“eMAR”); (2) quarterly medication management services;
       Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 2 of 28




and (3) training and skills checks for Community staff.

      Relator’s Opposition often uses the term “consulting” to refer to both

medication management and training/skills checks, but they are quite different.

Medication management services are patient-specific,1 and they are provided by

Guardian Atlanta only to its own patients, not all Community residents.2 Training

and skills checks, on the other hand, are provided to Community staff and benefit

the entire Community, not just Guardian Atlanta’s patients. Guardian Atlanta also

provides eMAR services for the benefit of its own patients. Thus, Guardian Atlanta

charges its patients directly for eMAR and medication management, but charges

the Communities for training and skills checks.

      Relator offers no precedent or Government warning that providing

medication management or eMAR services to Community residents without

separately charging the Community makes a pharmacy ineligible for Medicare

payment. Instead, he relies solely on warnings to nursing facilities, which are very

different from Communities, and states that he seeks to change industry practice,

suggesting that “[t]his case can abruptly halt the race to the bottom for the



1
  See Doc. 24, ¶ 181 (noting that the medication management services “take
approximately 10 minutes onsite from start to finish, per resident per quarter”).
2 Each resident of a Community is allowed by law to choose his or her own

pharmacy—including either a retail pharmacy or an LTCP.

                                         2
       Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 3 of 28




prescription drug business in Georgia’s senior living market.” (Doc. 41 at 6).

      Relator does not allege facts to show—and does not outline in his

Opposition—that Guardian Atlanta’s fees to patients are below fair market value

or insufficient to recoup the costs of providing both eMAR and medication

management services.3 Rather, he deflects by characterizing Guardian Atlanta’s

practice of billing its patients directly for the eMAR and medication management

services as “a further scheme under which residents fund Guardian’s kickbacks to

the facilities, while Guardian misrepresents to owners and operators that its

consulting services are ‘free.’”4

      Not only are there no allegations in the Complaint regarding this “further

scheme,” but the new assertion that Communities were unaware of the $10 fee is

contradicted by allegations in the Complaint.5 This new assertion also ignores the

fact that care in ALCs and PCHs is paid for by residents or their families (unlike

in nursing homes where care is often paid for by Medicare or Medicaid):

      Because residence fees are paid with the personal assets of residents,
      small price differences among competing residential facilities can


3
  Doc. 32-1 at 4, 11-13. Relator does make a bald assertion that whether “the costs
for its ‘free’ consulting services were recouped from residents is a disputed fact,”
but he does not explain this position or identify any facts alleged in the Complaint
that would support it. (Doc. 41 at 22; Doc. 32-1 at 11-13).
4
  Doc. 41 at 5.
5
  Doc. 24, ¶¶ 99, 128, 214, 219, 240.

                                         3
        Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 4 of 28




      determine a resident’s choice of where to live, thus the facilities seek
      to limit their operating costs as much as possible. Facilities also seek
      to limit the costs to their residents as much as possible.6

In ALCs and PCHs, whether the pharmacy charges the residents directly (as with

Guardian Atlanta’s $10/month fees) or indirectly (through a fee to the Community

that is passed on to residents), the fees will ultimately be borne by residents.

      With regard to training and skills checks, Relator does not take issue with

Guardian Atlanta’s pricing for this service, but complains that prior to January

2018, Guardian Atlanta provided “free” training to “new communities to

Guardian AND newly licensed assisted living communities.”7 Relator’s

Opposition utterly fails to address Guardian Atlanta’s response to that

allegation—namely, that the Complaint does not plead beyond speculation that

this is an illegal inducement rather than a legal marketing tool to generate future

paid training.8

      Further, even though the Eleventh Circuit identifies “[t]he submission of a

false claim [as] ‘the sine qua non of a False Claims Act violation,’”9 Relator refuses


6
  Doc. 24, ¶ 99; Doc. 24, ¶¶ 97-98; see also Doc. 41 at 25.
7
  Doc. 24, ¶ 225. Relator originally made more sweeping claims with respect to
these training classes in his Complaint, but has backtracked from that position in
his Opposition.
8
  Doc. 32-1 at 24-25.
9
  U.S. ex rel. Chase v. HPC Healthcare, Inc., 723 Fed. App’x 783, 789 (11th Cir. 2018)
(quoting U.S. ex rel. Clausen v. Lab. Corp. of Am., 290 F.3d 1301, 1311 (11th Cir. 2002).

                                           4
           Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 5 of 28




to deal with his failure to plead with particularity any false claims. Specifically,

Relator ignores that his Exhibit A is nothing more than a guess at numbers of

patients choosing Guardian Atlanta at 49 Communities, followed by rote math

based on industry averages.10 Further, he further ignores that the 20 claims he

purports to identify are based on “information and belief” related to his former

pharmacy—Collier’s.11 And, finally, he does not address his failure to plead that

any of the 20 purported claims were “false” by pleading a causal link between

those claims and any alleged kickback.12

     I.     eMAR and Quarterly Medication Management Services Are
            Integrally Related to Guardian Atlanta’s Services to Its Patients

          While the Office of Inspector General of the Department of Health and

Human Services (“OIG”) views “free or below-market items and services [as]

suspect, the OIG has distinguished between situations in which a provider offers

free items and services that are integrally related to that provider’s services, and

those that are not.”13 The OIG has also opined that a pharmacy can provide free

eMAR services for each resident of a community home receiving his or her

prescription medications from the pharmacy. (Doc. 33-1 at 5-6, 10-12 (discussing


10
   Doc. 32-1 at 26-27.
11
   Doc. 32-1 at 27-28.
12
   Doc. 32-1 at 28-31.
13
   Doc. 33-1 at 11 (citing 56 Fed. Reg. 35,952, 35,978 (July 29, 1991)).

                                           5
        Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 6 of 28




“Arrangement B”)). The OIG noted that even though the arrangement would

“reliev[e] the Community Homes of [an] administrative burden,” the pharmacy’s

provision of the eMAR software was “integrally related” to the pharmacy’s own

services. (Id. at 11).

       Relator tries to argue in the face of the OIG opinion and the $10 fee that

eMAR and medication management services are not “integrally related” to

Guardian Atlanta’s services. That argument fails as a matter of law.

       First, eMAR and medication management services are not merely

“integrally related” to Guardian Atlanta’s services, they are Guardian Atlanta

services provided directly to Guardian Atlanta patients, for which Guardian

Atlanta charges the patients a fee that exceeds its costs. Relator neither alleges

otherwise in his Complaint nor argues otherwise in his Opposition brief. The

Relator has not cited any cases in which a service provided to patients at a profit

was deemed a kickback.

       Relator tries to create some smoke around this issue with selective quotes

from emails sent by Lori Newcomb, a Guardian Atlanta pharmacist who was

developing new pricing for training and skills checks. (Doc. 41 at 3-4). While she

incidentally observes that Communities are not charged for medication

management, her emails are directed at training and skills checks and eliminating


                                         6
          Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 7 of 28




first-time-free fee waivers for new Communities. Her “black hole” comment must

be understood in that context. She does not indicate that Guardian Atlanta is

losing money on medication management, but rather that Guardian Atlanta is

missing out on revenue opportunities in connection with training for new

Communities. If anything, Ms. Newcomb’s emails demonstrate a keen focus on

treating consulting services as a profit center. Moreover, nothing in Ms.

Newcomb’s emails suggests that Guardian Atlanta’s pricing terms vary based on

volume or value of referrals. To the contrary, the emails reflect across-the-board

practices for all Communities.

         Even without the fee, the eMAR and medication management services are

integrally related to the provision of medications to residents living in ALCs and

PCHs. Most notably, these services enhance the safety of the drugs that Guardian

Atlanta provides to its patients. According to an OIG advisory opinion, a

pharmacy’s provision of eMAR services directly to its own patients is integrally

related to the pharmacy’s services.14 Relator dismisses the OIG opinion with the

bald assertion that “in the section most analogous to the circumstances presented

here, OIG found a potential kickback violation.” (Doc. 41 at 6). But OIG

differentiated that section (“Arrangement D”) from the other arrangements


14
     Doc. 33-1 at 11.

                                        7
       Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 8 of 28




because it “presents an increased risk of unfair competition.”15 As discussed in

Guardian Atlanta’s initial Brief, the aspects of that arrangement that caused the

OIG concern have not been pleaded by Relator.16 Relator’s Opposition is devoid

of any explanation as to why Arrangement D is “most analogous.”

      Relator maintains in his Opposition that Guardian Atlanta’s services

benefit the Community rather than its own patients because the pharmacists

interact with Community staff and only rarely interact with individual patients.17

But as reflected in his Complaint, they actually mostly “interact” with records—

individual patient records—and also dispose of expired drugs for Guardian Atlanta

patients and prepare patient-specific reports for Guardian Atlanta patients:

      The pharmacy consulting services that Guardian delivers for “no
      charge” take approximately 10 minutes onsite from start to finish, per
      resident per quarter. The pharmacist or nurse also incurs travel time
      to and from the facility, disposes of expired or unnecessary
      medications, and prepares a detailed electronic report for the facility
      addressing each resident’s medication history, findings, and
      recommendations.18

      Only Guardian Atlanta’s own patients receive this service. And as Relator




15
   Doc. 33-1 at 12 (Arrangement D had “a low risk of distorted medical decision
making, overutilization, and increased Federal health care program costs”).
16
   See Doc. 32-1 at 15, n.41.
17
   Doc. 41 at 27.
18
   Doc. 24, ¶ 181 (emphasis added).

                                         8
       Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 9 of 28




acknowledges, they receive this service irrespective of whether they reside in an

ALC or a PCH.19 The undisputed facts that PCHs are not required to provide

quarterly medication management services—and that Guardian Atlanta

nevertheless provides those services to its own patients in PCHs—shows that

medication management is integrally related to Guardian Atlanta’s own service

offering to individual patients.

      Relator incorrectly asserts that “CMS Manual, Chapter 5 applies only to

nursing homes” because the definition of “long-term care (LTC) facility” is limited

to “a skilled nursing home or nursing home.”20 But Relator overlooks that the

Manual expressly applies to pharmacies that serve “residents of non-LTC

facilities (e.g., assisted living facilities and other forms of congregate residential

settings) with the same level of care needs as residents of LTC facilities.”21 Thus,

Guardian Atlanta is reimbursed by Medicare as an LTCP, and there is no dispute

that medication management services are within the scope of LTCP services

under the CMS Manual, meaning that they are integrally related to Guardian


19
   Doc. 41 at 21, n.6.
20
   Doc. 41 at 25-26.
21
   Prescription Drug Benefit Manual, Ch. 5, § 20.7, Doc. 33-2 at 22. In his original
Complaint, Relator properly acknowledged that Guardian Atlanta is an LTCP. (See
Doc. 1, ¶ 65). While Relator did not repeat that allegation in his Amended
Complaint, he does refer to Collier’s Personal Care Pharmacy, which he treats as
a predecessor to Guardian Atlanta, as an LTCP. (See Doc. 24, ¶ 15).

                                          9
         Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 10 of 28




Atlanta’s service to its own patients.

         Relator also claims that “[e]ven if the CMS Manual applied, the ‘minimum

performance and service criteria’ that a long-term care pharmacy must perform

all take place in the pharmacy before medications are dispensed to the patient.”22

That argument is contrary to the provisions of the Manual, which, among other

obligations, require an LTCP to perform “drug utilization review … to routinely

screen for allergies and drug interactions, identify potential adverse drug

reactions, identify inappropriate drug usage in the LTC population, and to

promote cost effective therapy …”23 In the Relator’s view, once the medications

have been dispensed, responsibility for the medications passes entirely to the

Community, and the LTCP need not—indeed, must not, lest it subject itself to

criminal AKS liability—do anything further with respect to the medications it

dispenses, unless it charges the Community. Yet for residents of an ALC or PCH

with chronic conditions, “dispensing” is not a “one-and-done” event. Medication

management services do not simply occur after one dispensing event; they also

occur before the next dispensing event and promote patient safety. Indeed, the

primary benefit of quarterly medication management services is prospective, i.e.,



22
     Doc. 41 at 26.
23
     Prescription Drug Benefit Manual, Ch. 5, § 50.5.2, Doc. 33-2 at 43.

                                           10
         Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 11 of 28




with respect to medications yet to be dispensed to the patient. In short, the eMAR

and medication management services that Guardian Atlanta provides to its own

patients make the medications that it dispenses to those patients safer.

         Even if Relator were correct that there is some doubt whether LTCPs are

strictly required to provide the quarterly medication management or eMAR

services at issue here to their patients—whether for a $10 fee or not—Relator’s

view of “integrally related” services is still narrower than that articulated in any

case or OIG opinion that he cites. He seeks to limit “integrally related” services to

the bare minimum services specifically mandated by law. (Doc. 41 at 25-29).

Relator offers no authority for this exceptionally narrow view of “integrally

related” services, which is inconsistent with OIG Advisory Opinion 12-19, where

the OIG found that eMAR was integrally related to an LTCP’s services without

determining either (1) that the LTCP was required to provide the service, or (2)

that the community homes did not have overlapping duties with respect to eMAR

(and, in fact, the OIG concluded the opposite—that the eMAR services would

“reliev[e] the Community Homes of [an] administrative burden”).24

         Relator’s narrow view of integrally related services is also contrary to case




24
     Doc. 33-1 at 11.

                                           11
       Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 12 of 28




law.25 For example, in United States ex rel. Suarez v. AbbVie, AbbVie’s

“Ambassadors served patients by training them on how to inject Humira,

showing how to dispose of injection equipment, helping obtain insurance

coverage for Humira, and helping obtain free Humira during insurance coverage

gaps.”26 “Ambassadors served doctors by providing these services to patients,

giving doctors’ offices pre-completed insurance authorization forms for Humira,

and answering Humira patients’ administrative questions.”27 These were

considered legitimate “support services,” not because AbbVie was obligated to

provide them or because they had no value to prescribing physicians, but because

the services were related to Humira and did not have independent value beyond

support for Humira. The Suarez court described the relator’s allegation “that

offering free product support or reimbursement support services could violate

the AKS merely because it saves physicians money” as “a premise that appears

inconsistent with … OIG guidance.”28

      Relator notes (as did Guardian Atlanta in its initial Brief) that the OIG was



25
   See, e.g., U.S. ex rel. Suarez v. AbbVie Inc., Case No. 15-C-8928, 2019 WL 4749967
(N.D. Ill. Sept. 30, 2019); U.S. ex rel. Forney v. Medtronic, Inc., Civil Action No. 15-
6264, 2017 WL 2653568 (E.D. Pa. June 19, 2017).
26
   Suarez, 2019 WL 4749967, at *7.
27
   Id.
28
   Id. at *9.

                                          12
           Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 13 of 28




concerned about possible unfair competition among pharmacies serving

community homes and invokes the dangers of a “race to the bottom.” (Doc. 41 at

6-7).29 It is difficult to conceive how providing integrally-related, safety-focused

services to seniors, at a fair $10 fee, could constitute “an unfair business practice

that undermines fair competition and ultimately harms the beneficiaries of federal

healthcare programs and the public fisc, in violation of the AKS” or start a “race

to the bottom.”30 Any pharmacy could provide the same service for the same fee,

and providing superior service to patients is actually a race to the top.

     II.      Relator’s Reliance on Nursing Facility Precedents is Misplaced

           The Suarez court distinguished situations in which the “support services”

allowed referral sources to “obtain payouts from government health care

programs for services that they did not provide.”31 This is a key element

distinguishing the present situation from the nursing facility-pharmacy

authorities cited in Relator’s Complaint and Opposition. Most residents in



29
   Indeed, neither Relator’s Complaint nor his Opposition explains why other
LTCPs could not compete with Guardian Atlanta on service—i.e., by providing
identical or better support services for the same $10 monthly fee. As the principal
of an LTCP that competed with Guardian Atlanta, Relator would be well-
positioned to explain why other LTCPs cannot compete with Guardian Atlanta’s
service offering. Yet, his Complaint is silent on this issue.
30
   Doc. 41 at 6-7.
31
   Suarez, 2019 WL 4749967, at *9.

                                           13
         Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 14 of 28




nursing facilities are covered by Medicare Part A or Medicaid, and the per diem

bundled rate under those programs reimburses the nursing facility for medication

management services. (Doc. 24, ¶¶ 97-99). Thus, in nursing facilities, a pharmacy’s

provision of free medication management services would allow the nursing

facility to “obtain payouts from government health care programs for services

that they did not provide.” In Communities—which do not receive any

government payments—“free” or “discounted” pharmacy services ultimately

benefit residents and only benefit the Communities to the extent that it allows

them to charge residents less. (Doc. 24, ¶ 99).

         The OIG opinion regarding eMAR services in community homes also

effectively distinguishes pharmacy-nursing facility relationships, indicating that

it is problematic “when a pharmacy provides free or below-market consulting

pharmacist services to a nursing facility that is required to obtain or provide such

services for its residents.”32 It is telling that the OIG referenced “nursing facilities”

in an advisory opinion about community homes. The OIG could have referred to

“those situations when a pharmacy provides free or below-market consulting

pharmacist services to a [community home],” but it did not.




32
     Doc. 33-2 at 10.

                                           14
            Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 15 of 28




     III.     Guardian Atlanta’s $10 Fees to Its Residents Are Not a “Secret”

        Relator contends that Guardian Atlanta “may have secretly charged

residents for the kickbacks [quarterly medication management and eMAR services

Guardian Atlanta] provided to the facilities where they live.”33 But Relator’s

Complaint does not allege that these fees were “secret.” To the contrary, he alleges

that “[a]dditional service fees may be billed to the residents,” and that

Communities “seek to limit the costs to their residents as much as possible.”34 In

the one Paragraph where Relator gives an example of a contract—with Magnolia

Senior Living, one of the six exemplar Communities highlighted in Relator’s

Complaint (Doc. 41 at 31)—Relator alleges that “a $10 monthly fee for eMAR

subscription services” was “memorialized in the contract.” (Doc. 24, ¶ 214). A fee

memorialized in a business contract is no “secret.”

        The assertion in Relator’s Opposition is also contradicted by a paragraph of

his Complaint describing Guardian Atlanta’s direct marketing efforts to patients:

        As part of Guardian’s marketing efforts, on or about January 24, 2018,
        Relator was preparing to conduct a “Family Night” gathering at
        Canterfield of Kennesaw, a 99-bed assisted living community, and
        drafted a handout about Guardian’s pricing compared to other
        pharmacies. Family members of approximately 20 residents and
        members of the management team of the assisted living community

33
   Doc. 41 at 21; Doc. 41 at 22 (asserting that Defendant “surreptitiously billed
patients”).
34
   Doc. 24, ¶¶ 128, 99.

                                           15
         Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 16 of 28




         attended the meeting.

(Doc. 24, ¶ 219). Canterfield is another one of the six exemplar Communities

highlighted in Relator’s Complaint. (Doc. 41 at 31). Beyond further demonstrating

that individual patients and their families are Guardian Atlanta’s customers, this

allegation shows that Guardian Atlanta was discussing pricing with patients while

Canterfield’s management staff were present. Relator’s new theory of a “secret”

pricing scheme is defeated by his own Complaint.

         Relator’s real gripe is not with the disclosure of the fee, but with the label

assigned to it. (Doc. 41 at 20-21). Regardless of the label assigned, it was no “secret”

that Guardian Atlanta charged its patients $10 per month or that its patients

received both eMAR services and quarterly medication management services. As

discussed above, Relator does not allege in his Complaint that the $10 fee did not

fully cover both eMAR and quarterly medication management services. And

Relator does not cite any authority to support his view that the adequacy of the

charge turns on its label.

   IV.      Relator Fails to State a Claim as to Staff Training and Skills Checks

         Though Relator’s Complaint alleged that Guardian Atlanta did not begin

charging for staff education and skills checks until January 2018, he has scaled back

that allegation significantly in his Opposition. Now, he solely takes issue with


                                           16
       Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 17 of 28




Guardian Atlanta’s alleged offer of “free” classes to “new communities to

Guardian AND newly licensed assisted living communities.” (Doc. 41 at 11-12).

With respect to this allegation, Guardian Atlanta argued that “Relator does not

offer any basis—even at the pleading stage—to infer beyond speculation that the

purpose of the alleged free trial classes was to induce referrals as opposed to

generating future training revenues.” (Doc. 32-1 at 24-25).

       Relator’s Opposition does not address this deficiency. Instead, he points to

a March 2, 2017 email in which “Consulting Department Manager Ms. Newcomb

directly addresses senior living facilities administrators (‘we are trying to help you

get your staff CMA certified’)” and telling them “that ‘new communities to

Guardian’ are ‘exempt from these charges.’” (Doc. 41 at 31-32 (quoting Doc. 32-2,

Ex. A)). Relator’s focus on this email misses the point. The question is not whether

Guardian Atlanta offered free trials to new Communities. That allegation must of

course be accepted as true at this point. But the closest that Relator comes to

connecting the free-first-free training to any Communities is a general allegation

that “Collier’s facilities . . . would have qualified for these free education classes.”

(Doc. 24 ¶ 227). This falls far short of an allegation that first-time-free training was

offered in exchange for referrals of Government-paid business, as opposed to

trying to generate future paid training revenues. In fact, Relator makes allegations


                                          17
          Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 18 of 28




inconsistent with any link to patient referrals, stating that Guardian Atlanta was

already serving former Collier’s patients simply by virtue of having acquired

Collier’s. (Doc. 24, ¶142). (Doc. 32-1 at 24-25). Relator’s Opposition does not point

to any factual allegations to push his free training allegations across “the line

between possibility and plausibility of entitlement to relief.”35

     V.      The Complaint Fails to Identify any False Claims “Resulting From”
             any AKS Violation

          Relator “must point to at least one claim that covered a patient who was

recommended or referred to [the Defendant] by [the kickback recipient].”36 Relator

has failed to do that here. Indeed, Relator fails to adequately plead any particular

claim, much less plead facts linking any claim to any kickback.

             A. Relator Fails to Allege any Specific Claims

          Relator mischaracterizes Exhibit A to his Complaint, asserting that it

provides “information about the number of residents who selected Guardian as

their pharmacy [and] prescription counts and revenues derived from each

facility.” (Doc. 41 at 33). But as shown in Guardian Atlanta’s initial Brief, Exhibit



35
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted) (quoting Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007)).
36
   Greenfield, 880 F.3d at 99; Suarez, 2019 WL 4749967, at *10; Suarez, 2019 WL
4749967, at *10 (“Where a relator’s FCA claim depends on violations of the Anti-
Kickback statute, the relator must identify a link between the alleged kickback and
a claim for government payment.”).

                                          18
       Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 19 of 28




A to Relator’s Complaint is actually just a back-of-the-envelope estimate based on

averages that are not even Guardian-specific. (Doc. 32-1 at 26).

      With respect to the 20 purported representative claims for Relator’s four

exemplar patients, Guardian Atlanta observed in its initial Brief that Relator

merely guesses about each resident’s drug treatment regimen “upon information

and belief” based solely on the drugs they were receiving “while serviced by Collier’s.”

(Doc. 32-1 at 27-28 (quoting Doc. 24, ¶¶ 283, 284, 292, 295)). In response, Relator

now claims that he “obtained detailed claims data showing that Guardian

submitted claims for payment to Medicare for prescription drug orders that

Guardian filled for residents of senior living facilities to which Guardian supplied

kickbacks.” (Doc. 41 at 33-34 (citing Doc. 24, ¶¶ 283, 284, 292, 295)). While the

Court must accept the well-pleaded allegations of the Complaint as true at this

stage, it need not accept as true representations in Relator’s Opposition that

contradict allegations in the Complaint. Aside from trying to change the stated

basis for the allegations in Paragraphs 283, 284, 292, and 295, Relator makes no

effort to address the prefatory “information and belief” language, the assumption

that former Collier’s patients simply “became a patient of Guardian’s,” the

purported identification of claims months after Relator left Guardian Atlanta, or

any other identified problems with his “information and belief” assertion of


                                          19
       Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 20 of 28




claims. (Doc. 41 at 33-35). Instead his solution was to paste a copy of one of the

tables of “claims”—divorced from the prefatory language showing the speculative

nature of the table. (Doc. 41 at 34-35).

      B. Relator Fails to Adequately Plead Specific Claims Resulting From
         any Alleged Kickback

      Even ignoring the speculative nature of the twenty purported “claims” on

behalf of the four exemplar patients, the Complaint fails to link any purported

claim to any alleged kickback—i.e., to show that any of the claims resulted from

any alleged kickback. (Doc. 32-1 at 28-31).37 With respect to the only four

individual patients specifically identified by Relator, he simply asserts—baldly

and without explanation—that each of them “became a patient of Guardian’s after

[the Community] decided to retain them as the facility’s preferred pharmacy.”

(Doc. 24, ¶¶ 283-84, 292, 295). Given Relator’s acknowledgement that residents

have free pharmacy choice and his own estimate that about 20% of Community

residents choose not to use Guardian Atlanta,38 his assumption that any individual

patients simply “became patients of Guardian” fails to plead causation—namely,

whether those customers actually did select Guardian Atlanta and, if so, what, if




37
   Carrel v. AIDS Healthcare Found., Inc., 898 F.3d 1267, 1277 (11th Cir. 2018) (finding
that the “relator must allege an ‘actual false claim for payment’”).
38
   Doc. 24, ¶¶ 133, 135, 137.

                                           20
         Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 21 of 28




anything, the Communities in which these four individuals resided did to steer

these patients to Guardian Atlanta.

         Relator also claims that two PCHs owned by Senior Solutions “would not

remain Defendants’ customers unless all consulting fees were waived” and that

Guardian Atlanta “provided free consulting and eMAR setup … and received

referrals of residents in return.”39 But neither the Opposition nor the Complaint

explains what, if anything, these PCHs did to convince residents to select

Guardian Atlanta. Nor do they identify any residents of these PCHs who selected

Guardian Atlanta, let alone any claims submitted on their behalf.

         As to the requisite “resulting from” link between any alleged kickback and

patients choosing Guardian Atlanta, Relator offers only a post hoc ergo propter hoc

(“after this, therefore because of this”) fallacy. He ignores his own allegations

regarding patient choice (Doc. 24, ¶¶ 128, 130, 133, 137; Doc. 32-1 at 29), and simply

assumes that if the four patients—M.P., C.P., E.S., and C.S.—chose Guardian

Atlanta as their pharmacy, it must have been due to some influence exerted (but

nowhere alleged in the Complaint) by the Communities where they resided.

         That assumption is especially problematic because all four of Relator’s

exemplar patients were “previously Collier’s Pharmacy customers.” (Doc. 41 at


39
     Doc. 41 at 32 (citing Doc. 24, ¶¶ 267-68).

                                            21
       Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 22 of 28




34). As stated in the Complaint, Guardian Atlanta acquired Collier’s Pharmacy in

2017, and in Relator’s words, “thereby add[ed] approximately 1,700 new residents

to its pharmacy service.” (Doc. 24, ¶ 142). With this allegation, Relator goes beyond

failing to plead a claim “resulting from” a kickback to affirmatively pleading

alternate causation having nothing to do with a kickback—that Guardian Atlanta

simply stepped into the shoes of Collier’s, and Collier’s patients “thereby”

continued as Guardian Atlanta patients following the acquisition.

      Relator cites no authority that would allow him to bypass pleading facts

showing the requisite link between an alleged AKS violation and actual claims

“resulting from” the violation. Relator states that “a district court in Massachusetts

after the Greenfield decision found allegations showing ‘that Defendant paid

kickbacks to a physician for the purpose of inducing the physician to prescribe

specific drugs, and that the physician then prescribed those drugs,’ sufficient to

state a claim, ‘even if the physician would have prescribed those drugs absent the

kickback.’” (Doc. 41 at 35, quoting United States ex rel. Bawduniak v. Biogen Idec, Inc.,

2018 WL 1996829, at *3 (D. Mass. Apr. 27, 2018)). Relator puts the cart before the

horse. In Bawduniak, the existence of referrals was not in question. At issue was a

defense that those referrals would have occurred even without a kickback. Here,

the issue is that Relator has not adequately alleged the referral—i.e., that the


                                           22
           Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 23 of 28




Communities actually did anything to influence M.P., C.P., E.S., or C.S.’s decision

to choose Guardian Atlanta as their pharmacy. Thus, we do not arrive at the issue

in Bawduniak—whether a referral becomes non-actionable if it would have been

made regardless of the kickback.

           Relator also relies on United States ex rel. McNutt v. Haleyville Medical

Supplies, 423 F.3d 1256 (11th Cir. 2005). That case precedes the amendment to the

AKS adding the “resulting from” language. Beyond that, the AKS scheme in that

case was nothing like the one alleged here, with checks being written in the

amount of a percentage received from Medicare in recognition of referrals made.40

As in Bawduniak, there was no question as to the existence of a referral.

           Relator relies on speculation and a post hoc fallacy, rather than factual

allegations, to show claims “resulting from” alleged kickbacks.

     VI.      Relator Fails to Allege Facts Demonstrating Materiality

           Even if Relator had sufficiently pleaded noncompliance with the AKS, he

failed to plead facts to establish that the alleged violations were material. Relator

does not engage with the substance of Guardian Atlanta’s argument.41 Instead,

Relator claims that Guardian Atlanta concedes that Relator need not plead



40
     Id. at 1258.
41
     Doc. 32-1 at 37-38.

                                           23
       Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 24 of 28




materiality. Not so. Guardian Atlanta pointed to Greenfield, which states that

materiality is a requirement of an AKS-based FCA action, while properly

acknowledging that another case took a different view.42 Nothing in the Supreme

Court’s opinion in Escobar indicates that that the FCA’s materiality requirement is

not applicable to all FCA cases based on regulatory or statutory non-compliance.43

And this case demonstrates precisely why materiality is an important element. The

OIG regularly issues advisory opinions in which it concludes that an arrangement

potentially implicates the AKS, but for various policy reasons, it would not impose

sanctions. By way of example, Advisory Opinion No. 12-19 states:

      [A]lthough Proposed Arrangement[s A, B, and C] could potentially
      generate prohibited remuneration under the anti-kickback statute …,
      the [OIG] would not impose administrative sanctions … in
      connection with [those proposed arrangements].44

      At base, the materiality inquiry asks whether the defendant knows that the

alleged regulatory violation is one that would make services ineligible for

payment.45 Here, the OIG has indicated that LTCP services to “community homes”



42
   Doc. 32-1 at 37 (citing Greenfield, 880 F.3d at 98, n.8 (noting that in AKS-based
FCA claim, relator “must also satisfy the [FCA’s] materiality requirement”)); but
see Guilfoile v. Shields, 913 F.3d 178, 190 (1st Cir. 2019) (finding that materiality was
not required).
43
   Universal Health Servs. v. U.S. ex rel. Escobar, 136 S. Ct. 1989 (2016).
44
   Doc. 33-1 at 2; Doc. 33-1 at 13.
45
   Escobar, 136 S. Ct. at 2002-04.

                                           24
             Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 25 of 28




do not implicate traditional AKS risks, so long as they do not give rise to unfair

competition. (Doc. 33-2). While the advisory opinion addressed only eMAR

services, its reasoning applies equally to medication management. Against this,

Relator points only to materials that warn nursing facilities—a very different animal

than Communities—to be wary in their arrangements with pharmacies. He cites

nothing with respect to Communities. Relator’s allegations do not satisfy the

“demanding” materiality standard set forth in Escobar.46

      VII.        Conclusion

         For the foregoing reasons, Guardian Atlanta requests that its Motion to

Dismiss Relator’s Complaint be granted.

         Respectfully submitted this 19th day of June, 2020.

                                                ARNALL GOLDEN GREGORY LLP


                                                /s/ W. Jerad Rissler
                                                W. Jerad Rissler, Esq.
                                                Georgia Bar No. 142024
                                                jerad.rissler@agg.com
                                                Glenn P. Hendrix, Esq.
                                                Georgia Bar No. 346590
                                                glenn.hendrix@agg.com

                                                Arnall Golden Gregory LLP
                                                171 17th Street, Suite 2100
                                                Atlanta, Georgia 30363-1031

46
     Id. at 2003.

                                           25
Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 26 of 28




                                   404.873.8500 (Telephone)
                                   404.873.8501 (Facsimile)
                                   Attorneys for Defendant
                                   Guardian Pharmacy of Atlanta, LLC




                              26
      Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 27 of 28




                      CERTIFICATE OF COMPLIANCE
      The undersigned certifies that this pleading was prepared using Book

Antiqua 13-point font in accordance with Local Rule 5.1(C).

      This 19th day of June, 2020.

                                            /s/ W. Jerad Rissler
                                            W. Jerad Rissler, Esq.
                                            Georgia Bar No. 142024




                                       27
       Case 1:18-cv-03728-SDG Document 48 Filed 06/19/20 Page 28 of 28




                           CERTIFICATE OF SERVICE

      I hereby certify that on June 19, 2020, I electronically filed the foregoing

DEFENDANT GUARDIAN PHARMACY OF ATLANTA, LLC’S REPLY

BRIEF IN SUPPORT OF MOTION TO DISMISS with the Clerk of Court using

the CM/ECF system which will automatically send email notification of such

filing to all Counsel of Record.

                                              /s/ W. Jerad Rissler
                                              W. Jerad Rissler
                                              Georgia Bar No. 142024


ARNALL GOLDEN GREGORY LLP
171 17th Street NW
Suite 2100
Atlanta, Georgia 30363-1031
Telephone: 404.873.8500
Facsimile: 404.873.8501




                                         28
